ORDER

PER CURIAM:
AND NOW, this 22nd day of June, 1999, Bonnie Ann Woolever having been convicted in the Court of Common Pleas of Lackawanna County of the crime of insurance fraud in violation of 18 Pa.C.S.A. § 4117(a)(2) and the said Bonnie Ann Woolever having requested that she be placed on temporary suspension pursuant to Rule 214, Pa.R.D.E., it is hereby
ORDERED that Bonnie Ann Woolever is placed on temporary suspension and she shall comply with all the provisions of Rule 217, Pa.R.D.E. The matter is referred to the Disciplinary board pursuant to Rule 214(f)(1), Pa.R.D.E.